[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON DEFENDANTS' MOTION TO STRIKE COUNTS FOUR AND FIVE OF COMPLAINT
In this six count action based on plaintiffs alleged wrongful termination of employment, defendant has moved to strike Counts Four and Five.
Count Five, sounding in negligent infliction of emotional distress charges the defendant with "fostering a racially hostile working environment and in retaliating against Mr. Austin, and terminating his employment in a manner which involved an unreasonable risk of causing him emotional distress."
Our Supreme Court in Parsons v. United Technologies Corp.,
243 conn. 66, 88 (1997) limited an action for negligent infliction of emotional distress in an employment situation to the circumstances of the actual termination. See Dorlette v.Harborside Healthcare Corp., 1999 Conn. Super Lexis 2165 (Meriden Sup. Ct. August 9, 1999, Beach, J.) The circumstance attending the termination alleged in Count Five, namely that the defendant forced the plaintiff to return three boxes of paper carried to his car, does not meet the standard set forth in Montineri v. So.New England Telephone Co., 175 Conn. 337, 345 (1978) i.e. that defendant should have realized that its conduct involved an unreasonable risk of causing emotional distress such as to result in illness or bodily harm.
Motion to Strike Count five granted.
Motion to Strike Count Four granted per agreement.
Jerry Wagner Judge Trial Referee